UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-6822



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


LOFTON HOWARD LAMBERT, III,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. James C. Turk, District
Judge. (CR-93-5, CA-96-867-R)


Submitted:   July 30, 1998                  Decided:   August 27, 1998


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Margaret McLeod Cain, MARGARET MCLEOD CAIN, P.C., Charlottesville,
Virginia, for Appellant. Ray B. Fitzgerald, Jr., OFFICE OF THE
UNITED STATES ATTORNEY, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).

We have reviewed the record and the district court’s opinion

accepting the recommendation of the magistrate judge and find no

reversible error. Accordingly, we deny a certificate of appealabil-

ity and dismiss the appeal on the reasoning of the district court.

United States v. Lambert, Nos. CR-93-5; CA-96-867-R (W.D. Va. May

18, 1998). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2